                       Case 1:20-cv-03325-AT Document 36 Filed 05/03/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                          Yang, et al                          )
                             Plaintiff                         )
                                v.                             )      Case No.     20-cv-03325 (AT)
        New York State Board of Elections, et al               )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Intervenors Albro, Bellanca, Strickland, Adams, Medina, Nanda, Levy, Sauberman, Gardner, Carpineta,           .
                           Barrow, Mintz, and de Delva.

Date:          05/01/2020                                                                        /s/
                                                                                         Attorney’s signature


                                                                                    Jonathan Wallace, 1733757
                                                                                     Printed name and bar number
                                                                                 PO #728 Amagansett, NY 11930



                                                                                               Address

                                                                                 Jonathan.wallace80@gmail.com
                                                                                            E-mail address

                                                                                          (917) 359-6234
                                                                                          Telephone number

                                                                                          (929) 888-9457
                                                                                             FAX number
